UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4140


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID PATRICK MOHWISH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00238-TDS-1)


Submitted:   October 29, 2013             Decided:   November 7, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Terry Michael Meinecke, Assistant
United   States  Attorney,  Greensboro,   North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Patrick Mohwish pled guilty, pursuant to a plea

agreement, to possession of firearms by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2006).                                Mohwish’s

advisory Guidelines range of 188 to 235 months’ imprisonment was

based, in part, on his status as an armed career criminal.                                  The

district court denied Mohwish’s motion for a downward variance

to    the   180-month       mandatory         minimum      sentence       under    the    Armed

Career      Criminal       Act    (“ACCA”),         see    18   U.S.C.        § 924(e),     and

sentenced him to 200 months’ imprisonment.                           On appeal, counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but    questioning         whether       Mohwish’s        sentence       is    substantively

reasonable.         Mohwish has filed a pro se supplemental brief, in

which he raises several challenges to his sentence.                             We affirm.

              We turn first to the issues raised in Mohwish’s pro se

supplemental         brief.        Mohwish     argues      that     the       district    court

improperly         sentenced      him    as    an    armed      career        criminal.      We

conclude that, because Mohwish explicitly declined to contest

the enhanced penalties at the sentencing hearing, he has waived

appellate         review    of    the    district     court’s       conclusion       that    he

qualified as an armed career criminal.                           See United States v.

Olano,      507 U.S. 725,    733    (1993)      (“Waiver      is    the     intentional

relinquishment         or     abandonment       of     a    known     right.”      (internal

                                                2
quotation marks omitted)); United States v. Claridy, 601 F.3d
276, 284 n.2 (4th Cir. 2010) (“When a claim of . . . error has

been waived, it is not reviewable on appeal.”); United States v.

West,   550 F.3d 952,   958-59    (10th          Cir.    2008)   (finding     that

defendant     waived     challenge      to       prior   conviction       as   predicate

offense for ACCA purposes by affirmatively conceding issue in

district      court),    partially       overruled         on     other    grounds    as

recognized by United States v. Smith, 652 F.3d 1244, 1246 (10th

Cir. 2011); see also United States v. Taylor, 659 F.3d 339, 348

(4th Cir. 2011) (“[T]he defendant is deemed bound by the acts of

his     lawyer-agent.”         (internal          quotation       marks        omitted)).

Accordingly, we decline to consider Mohwish’s challenge to his

armed career criminal designation.

              Mohwish     separately         argues        that     the        Government

presented no evidence apart from the presentence report (“PSR”)

that he committed the prior crimes used to enhance his sentence

under the ACCA and that the court failed to explain sufficiently

its reasons for sentencing him as an armed career criminal.                            To

the extent that Mohwish argues that the Government was required

to present such evidence or that the court was obligated to

explain why Mohwish qualified as an armed career criminal, we

conclude      that    these    arguments          are    foreclosed       by    Mohwish’s

failure to object to any aspect of his criminal history.                              See

United States v. Revels, 455 F.3d 448, 451 n.2 (4th Cir. 2006)

                                             3
(noting district court is free to adopt findings in PSR without

specific    inquiry   or    explanation     where     defendant      fails   to

object); United States v. Terry, 916 F.2d 157, 162 (4th Cir.

1990) (holding that district court is free to adopt findings in

PSR absent an affirmative showing of error).

            Finally, Mohwish argues that the district court erred

by considering certain facts at sentencing that should have been

determined by a jury, in violation of Alleyne v. United States,

133 S. Ct. 2151, 2162-63 (2013) (holding that any fact that

increases statutory mandatory minimum is element of offense and

must be submitted to jury and found beyond reasonable doubt).

We conclude that Alleyne provides no relief to Mohwish, as the

factual findings made by the district court about which Mohwish

complains did not increase his statutory mandatory minimum term

of imprisonment.

            We turn next to the issue raised in counsel’s Anders

brief:     whether Mohwish’s sentence is substantively reasonable.

We review the district court’s sentence, “whether inside, just

outside, or significantly outside the Guidelines range[,] under

a   deferential   abuse-of-discretion      standard.”      Gall      v.   United

States, 552 U.S. 38, 41 (2007).            In reviewing a sentence for

substantive reasonableness, we “examine[] the totality of the

circumstances,”    and,    if   the   sentence   is   within   the    properly

calculated Guidelines range, apply a presumption on appeal that

                                       4
the    sentence    is     substantively         reasonable.            United    States     v.

Mendoza-Mendoza, 597 F.3d 212, 216-17 (4th Cir. 2010).                                 Such a

presumption is rebutted only if the defendant shows “that the

sentence is unreasonable when measured against the [18 U.S.C.] §

3553(a) [(2006)] factors.”                 United States v. Montes-Pineda, 445
F.3d 375,    379     (4th       Cir.    2006)         (internal     quotation        marks

omitted).

            After reviewing the sentencing transcript, we conclude

that     Mohwish’s       within-Guidelines                sentence     is     substantively

reasonable.            The     district      court         carefully        considered    the

§ 3553(a)       factors       and    demonstrated              particular     concern     that

Mohwish     threatened         to    use    a       gun     when     confronted     by    the

homeowners from whom he had stolen the guns he possessed, that

he committed the instant offense only six months after being

released from an eleven-year term of imprisonment, and that he

had    a    lengthy          criminal      history         involving        activity      that

threatened public safety.                  Moreover, the court did not ignore

counsel’s       mitigating          arguments;            it     explicitly      considered

Mohwish’s history of substance abuse and mental health issues,

his age, his employment history, and the abuse he suffered as a

child.      In sum, we conclude that Mohwish’s carefully crafted

sentence was not greater than necessary to accomplish the goals

of § 3553(a)(2).



                                                5
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Mohwish, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Mohwish       requests   that   a    petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw       from

representation.     Counsel’s motion must state that a copy thereof

was served on Mohwish.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before    this   court   and    argument      would   not     aid   the   decisional

process.



                                                                            AFFIRMED




                                          6